                       Case 1:19-cv-00273-DNH-CFH Document 6 Filed 03/14/19 Page 1 of 5
                                                                                                        28 Bridgeside Blvd.
                                                                                                    Mt. Pleasant, SC 29464
                                                                                           o. 843.216.9000 f. 843.216.9450


                                                                                                       Lisa M. Saltzburg
   www.motleyrice.com                                                                                     Licensed in CO, SC
“I will stand for my client’s rights.                                                                  direct: 843.216.9630
         I am a trial lawyer.”                                                                 lsaltzburg@motleyrice.com
    –Ron Motley (1944–2013)




            March 14, 2019

            Mr. John M. Domurad, Clerk
            Ms. Kathy Rogers, Case Processing Specialist
            U.S. District Court
            N.D. New York
            Jame T. Foley U.S. Courthouse
            445 Broadway, Room 509
            Albany, NY 12207-2936
            (518) 257-1800

            RE: The County of Albany, New York vs. Cardinal Health, Inc., et al., NYND CASE NO.
            1:19-CV-273 (DNH/CFH)

            Dear Sir or Madam:

                    I am writing in response to your letter of February 28, 2019, directing Joseph F. Rice,
            Linda Singer, Elizabeth Smith, and Lisa Saltzburg to advise the Court in writing, if they will
            remain counsel of record. Each of these four attorneys intends to remain counsel of record. On
            March 5, 2019, Defendant Cardinal Health, Inc. filed a “Notice of Potential Tag-Along Actions,”
            which included the above captioned case with the Judicial Panel on Multi-District Litigation
            (“JPMDL”). On March 13, 2019, the JPML issued a Conditional Transfer Order (“CTO”),
            directing that this case be transferred to In re: National Prescription Opiate Litig., Case No.
            1:17-MD-2804 (DAP) (N.D. Ohio) (the “MDL”) pending in the Northern District of Ohio.
            Although the transfer does not take effect until 7-days after the CTO issues, we have no reason to
            believe it will not become final.

                    Given that it is unlikely that the case will proceed in New York Northern District in the
            near term, it may be more efficient for the parties and Court for us not to file pro hac vice
            motions at this time. If the case is remanded to this Court, then Mr. Rice, Ms. Singer, Ms. Smith,
            and Ms. Saltzburg intend to proceed with formal admission pro hac vice.


                                                                      Very Truly Yours,

                                                                      /s/ Lisa Saltzburg

                                                                      Lisa Saltzburg


            MT. PLEASANT, SC | PROVIDENCE, RI | HARTFORD, CT | NEW YORK, NY
            MORGANTOWN, WV | WASHINGTON, DC | NEW ORLEANS, LA
        Case 1:19-cv-00273-DNH-CFH Document 6 Filed 03/14/19 Page 2 of 5




March 14, 2019
Re: The County of Albany, New York vs. Cardinal Health, Inc., et al., NYND CASE NO. 1:19-CV-273 (DNH/CFH)
Page 2



Encs.

cc: Donald A. Migliori, Esq.
     Case
        Case
          1:19-cv-00273-DNH-CFH
             MDL No. 2804 Document
                                Document
                                   3930 Filed
                                         6 Filed
                                              03/13/19
                                                 03/14/19
                                                        Page
                                                           Page
                                                             1 of33of 5




                             UNITED STATES JUDICIAL PANEL
                                          on
                              MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                            MDL No. 2804



                                 (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −84)



On December 5, 2017, the Panel transferred 62 civil action(s) to the United States District Court for
the Northern District of Ohio for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 290 F.Supp.3d 1375 (J.P.M.L. 2017). Since that time, 1,328 additional action(s)
have been transferred to the Northern District of Ohio. With the consent of that court, all such
actions have been assigned to the Honorable Dan A. Polster.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of Ohio and assigned to Judge
Polster.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of Ohio for the reasons stated in the order of December 5, 2017, and, with the
consent of that court, assigned to the Honorable Dan A. Polster.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of Ohio. The transmittal of this order to said Clerk shall be
stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                      FOR THE PANEL:



                                                      Jeffery N. Lüthi
                                                      Clerk of the Panel
   Case
      Case
        1:19-cv-00273-DNH-CFH
           MDL No. 2804 Document
                              Document
                                 3930 Filed
                                       6 Filed
                                            03/13/19
                                               03/14/19
                                                      Page
                                                         Page
                                                           2 of43of 5




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                  SCHEDULE CTO−84 − TAG−ALONG ACTIONS



 DIST      DIV.     C.A.NO.       CASE CAPTION


CALIFORNIA SOUTHERN

  CAS       3       19−00420      The City of San Diego et al v. Purdue Pharma L.P. et al

MAINE

                                  KENNEBEC COUNTY v. PURDUE PHARMA LP et
  ME        1       19−00096      al
                                  CITY OF BIDDEFORD v. PURDUE PHARMA LP et
  ME        2       19−00092      al
                                  CUMBERLAND COUNTY v. PURDUE PHARMA LP
  ME        2       19−00093      et al

MASSACHUSETTS

                                  Blue Cross and Blue Shield of Louisiana et al v. Insys
  MA        1       18−12538      Therapeutics, Inc. et al
                                  City of Beverly v. Amerisourcebergen Drug Corporation
  MA        1       19−10398      et al

MISSISSIPPI NORTHERN

                                  Chickasaw County, Mississippi v. Amerisourcebergen
  MSN       1       19−00044      Drug Corporation et al
                                  Lee County, Mississippi v. Amerisourcebergen Drug
  MSN       1       19−00045      Corporation et al
                                  City of Starkville, Mississippi v. Amerisourcebergen
  MSN       1       19−00046      Drug Corporation et al
                                  City of Shannon, Mississippi v. Amerisourcebergen
  MSN       1       19−00047      Drug Corporation et al
                                  City of Verona, Mississippi v. Amerisourcebergen Drug
  MSN       1       19−00048      Corporation et al
                                  City of Nettleton, Mississippi v. Amerisourcebergen
  MSN       1       19−00050      Drug Corporation et al
                                  Yalobusha County, Mississippi v. Amerisourcebergen
  MSN       3       19−00042      Drug Corporation et al
                                  Tate County, Mississippi v. Amerisourcebergen Drug
  MSN       3       19−00044      Corporation et al
   Case
      Case
        1:19-cv-00273-DNH-CFH
           MDL No. 2804 Document
                              Document
                                 3930 Filed
                                       6 Filed
                                            03/13/19
                                               03/14/19
                                                      Page
                                                         Page
                                                           3 of53of 5

                                  Panola County, Mississippi v. Amerisourcebergen Drug
  MSN       3       19−00045      Corporation et al
                                  Carroll County, Mississippi v. Amerisourcebergen Drug
  MSN       4       19−00034      Corporation et al

MISSISSIPPI SOUTHERN

                                  George County, Mississippi v. Amerisourcebergen Drug
  MSS       1       19−00120      Corporation et al

NEW YORK NORTHERN

                                  The County of Albany, New York v. Cardinal Health,
  NYN       1       19−00273      Inc. et al
